Concurring Opinion.
Egan, J.
The account of plaintiffs with Mitchell & Co., and other evidence in the record, justify the conclusion that the credit of the *459latter firm with plaintiffs would not at the time have been materially affected by the reception or non-reception of ten bales of cotton more or less. The error which led to duplicate receipts or bills-of lading was as much attributable to Mitchell & Co. as to the agent of defendants. The cotton was consigned to plaintiffs as commission merchants of Mitchell & Co., and for account of Mitchell & Co., whose credit with plaintiffs resulted not from this single transaction, but was established long before and continued long after. Mitchell & Co. are to be the real beneficiaries by this action. Its.fruits, if any, would go to their credit, which I do not think either equitable or legal under the facts of this case. We can not consider plaintiffs as third parties in this matter. Were they so, however, and whatever the scope and effect of the statute of 1868 declaring bills of lading negotiable, the reception of two bills in so short a time!, both containing cotton not only of the same marks but of the same numbers, was certainly enough to put plaintiffs upon inquiry. This is more apparent from the evidence of Hunt, himself, who says : “ After the railroad failed to deliver fourteen bales, I had a suspicion that some of the bales had been receipted for twice.” He also says: “Receipts were put on file when received, and the cotton entered when received,” thus showing double examination of the bills and the caution of a good business house in not dealing with cotton as received till arrival, notwithstanding the bills of lading • were in hand. I concur in the decree rejecting plaintiffs’ demand and in favor of the'defendants.